          Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 1 of 32




                                                      THE HONORABLE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     LVB-OGDEN MARKETING, LLC,                       No. 2:18-CV-00243-TSZ
 9
                                 Plaintiff,          LVB-OGDEN MARKETING’S MOTION
10                                                   TO COMPEL PURSUANT TO
            v.                                       FEDERAL RULE OF CIVIL
11                                                   PROCEDURE 37
     DAVID S. BINGHAM, SHARON
12   BINGHAM, CHRISTOPHER BINGHAM,                   NOTE ON MOTION CALENDAR:
     KELLY BINGHAM, BINGO                            Friday, December 14, 2018
13   INVESTMENTS, LLC, CCRB
     ENTERPRISES, LLC, SKBB ENTERPRISES,             ORAL ARGUMENT REQUESTED
14   LLC, PARK PLACE MOTORS, LTD.,
     HYTECH POWER, INC., HENRY DEAN, in
15   his individual capacity and as Trustee of the
     SHARON GRAHAM BINGHAM 2007
16   TRUST, and BGH HOLDINGS, LLC,
17                               Defendants.
18

19

20

21

22

23

24

25

26


     LVB-OGDEN MARKETING’S MOTION TO COMPEL                              CORR CRONIN LLP
                                                                    1001 Fourth Avenue, Suite 3900
     No. 2:18-CV-00243-TSZ                                          Seattle, Washington 98154-1051
                                                                           Tel (206) 625-8600
                Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 2 of 32




 1                                                      TABLE OF CONTENTS
 2                                                                                                                                     Page
 3
     I.         INTRODUCTION ............................................................................................................. 1
 4   II.        BACKGROUND ............................................................................................................... 2
 5   III.          ARGUMENT ................................................................................................................. 4
           A.      LVB’s Targeted Discovery Requests Seek Information and Documents That Are
 6                 Highly Relevant to Its Judgment Enforcement Claims. ................................................. 4
 7         B.      Defendants Have Failed To Comply With Rule 33(d). ................................................. 8
           C.      Defendants’ Claimed “Statutory Privilege” Does Not Exist, and Certainly Does Not
 8
                   Provide Immunity From Discovery. ............................................................................ 10
 9         D.      The Trustee Is Obligated to Produce Non-Privileged, Responsive Communications
                   That Occurred After His January 2018 Production. .................................................... 11
10
           E.      Defendants Cannot Avoid Their Obligations To Produce Relevant, Responsive
11                 Documents By Vaguely Claiming that Others Produced Those Documents. .............. 12
12   IV.           CONCLUSION ............................................................................................................ 12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     LVB-OGDEN MARKETING’S MOTION TO COMPEL – i                                                                 CORR CRONIN LLP
                                                                                                          1001 Fourth Avenue, Suite 3900
     No. 2:18-CV-00243-TSZ                                                                                Seattle, Washington 98154-1051
                                                                                                                 Tel (206) 625-8600
            Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 3 of 32




                                                   TABLE OF AUTHORITIES
 1
                                                                                                                                  Page(s)
 2

 3   Cases

 4   Bite Tech, Inc. v. X2 Biosystems, Inc.,
         2013 WL 12191342 (W.D. Wash. May 13, 2013) ................................................................9
 5
     Cambridge Elec. Corp. v. MGA Elec., Inc.,
 6     227 F.R.D. 313 (C.D. Cal. 2004) ..........................................................................................9
 7   Campbell v. Washington,
       2009 WL 10676376 (W.D. Wash. May 5, 2009) ..................................................................9
 8

 9   Henry v. Rizzolo,
        No. 2:08-CV-00635-PMP, 2012 WL 13725 (D. Nev. Jan. 4, 2012) ....................................4
10
     La. Pac. Corp. v. Money Mkt. 1 Inst. Inv. Dealer,
11       285 F.R.D. 481 (N.D. Cal. 2012) ......................................................................................4, 7
12   LVB v. Dean et al.,
        No. 2:17-cv-00528-TSZ, 2017 WL 2363633 (W.D. Wash. May 31, 2017) .........................4
13

14   McSwiggin v. Omni Limousine,
       2016 WL 1030053 (D. Nev. March 10, 2016) ......................................................................9
15
     O’Connor v. Boeing North American, Inc.,
16      185 F.R.D. 272 (C.D. Cal. 1999) ..........................................................................................9

17   Rainbow Pioneer v. Hawaii-Nevada Inv. Corp.,
        711 F.2d 902 (9th Cir. 1983).................................................................................................9
18
     Riverfront Landing Phase II Owners’ Assoc. v. Assurance Co. of Am.,
19
        2008 WL 11344626 (W.D. Wash. Dec. 16, 2008)................................................................8
20
     Wilson v. Washington,
21      2017 WL 518915 (W.D. Wash. Feb 8, 2017) .......................................................................9

22   Rules
23   Fed. R. Civ. Proc. 26 ...........................................................................................................4, 5, 7
24   Fed. R. Civ. Proc. 33 ......................................................................................................... passim
25   Fed. R. Civ. Proc. 34 ...............................................................................................................4, 9
26
     Fed. R. Civ. Proc. 37 ...............................................................................................................4, 8

     LVB-OGDEN MARKETING’S MOTION TO COMPEL – ii                                                              CORR CRONIN LLP
                                                                                                        1001 Fourth Avenue, Suite 3900
     No. 2:18-CV-00243-TSZ                                                                              Seattle, Washington 98154-1051
                                                                                                               Tel (206) 625-8600
               Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 4 of 32




 1   I.      INTRODUCTION

 2            For the fourth time, LVB-Ogden Marketing (“LVB”) is forced to seek relief from the Court

 3   to obtain basic discovery from Defendants. LVB propounded its First Set of Interrogatories and

 4   Requests for Production to obtain information central to its judgment enforcement claims, including

 5   for example, discovery regarding transfers of money to and from trusts, financial statements, and

 6   communications regarding those transactions, the debtors, and LVB.

 7            Defendants do not dispute that they possess responsive information and documents. Instead

 8   of complying with their discovery obligations, however, they assert various meritless objections and

 9   evasive responses. For example, Defendants assert that several requests, including requests asking

10   debtors to identify their current assets, are irrelevant. But the discovery LVB seeks is directly

11   relevant to its claims in this action. Defendants also object they have no obligation to provide

12   discovery regarding the O.D. Fisher Trust and Nellie Hughes Fisher Trust (the “Fisher Trusts”)

13   because they are protected by a “statutory privilege”—a non-existent privilege the Court has

14   already rejected. In response to many interrogatories, Defendants simply cite to Rule 33(d), which

15   allows a party to identify specific documents with the requested information in specific

16   circumstances not present here. Even if they were, Defendants fail to identify any specific

17   documents with the requested information. Similarly, in response to many document requests,

18   Defendants object that because other defendants have produced responsive documents in another

19   action, they somehow have no obligation to produce the responsive documents in their possession.

20   But other defendants’ productions do not eliminate the obligation to produce their own documents.

21   Indeed, none of these objections justifies excusing Defendants’ discovery obligations.

22            LVB made its best effort to avoid bringing yet another motion to compel by explaining to

23   Defendants the obvious factual relevance and legal basis for its discovery requests, as well as the

24   significant deficiencies in Defendants’ responses.1 Yet Defendants still refused to comply with their

25
      1
        Defendants Henry Dean, in his individual capacity, and BGH Holdings, LLC have represented to LVB that they
26    will produce documents responsive to LVB’s requests. LVB awaits this production, and in the meantime has agreed
      to refrain from bringing a motion to compel against them. LVB therefore moves to compel only the responses of the

          LVB-OGDEN MARKETING’S MOTION TO COMPEL – 1                                          CORR CRONIN LLP
                                                                                         1001 Fourth Avenue, Suite 3900
          No. 2:18-CV-00243-TSZ                                                          Seattle, Washington 98154-1051
                                                                                                Tel (206) 625-8600
                Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 5 of 32




 1   basic discovery obligations. LVB is therefore left with no option but to move for an order from the

 2   Court compelling Defendants to provide complete responses to its discovery.

 3   II.      BACKGROUND

 4            As set forth in more detail in prior filings,2 over the past nine years, Defendants have

 5   engaged in a series of fraudulent tactics to avoid paying their outstanding judgment to LVB. Before

 6   bringing this action, in an effort to discover debtor assets, LVB sought discovery from several

 7   Defendants, including the Trustee, CCRB, and Park Place Motors, but they delayed and refused to

 8   produce the documents and information to which LVB was plainly entitled. LVB was forced to

 9   incur the time and expense of moving to compel multiple times, including two times as to the SGB

10   2007 Trust alone, and this Court eventually issued several rulings ordering the Trustee and others

11   to produce documents. E.g., LVB v. Dean et al., No. 2:17-cv-00528-TSZ (ECF 19, 20, 52-54, 67,

12   75) (the “Discovery Action”).

13            In January 2018, the Trustee finally produced the requested documents, which included

14   emails from only two custodians: Henry Dean and Cicilia Elali. These documents began to expose

15   the extensive, tangled web of fraudulent transactions constructed by the Binghams and their

16   associates and businesses, their misuse of the SGB 2007 Trust, and their use of other trusts to hide

17   money and assets. Armed with this discovery, LVB filed the instant action.

18             On October 12, 2018, LVB propounded straightforward interrogatories and document

19   requests to all Defendants, tailored to trace fraudulent transfers and illuminate the existence,

20   location, and character of debtor assets, and the misuse of the SGB 2007 Trust. For example, LVB’s

21   interrogatories ask Defendants to identify bank accounts, transfers to and from other Defendants

22
      other Defendants—David S. Bingham; Sharon Bingham; Christopher Bingham; Cherish Bingham; Kelly Bingham;
      Bingo Investments, LLC (“Bingo”); CCRB Enterprises, LLC (“CCRB”); SSKB Enterprises, LLC (“SSKB”); Park
23
      Place Motors, Ltd. (“Park Place” or “PPM”); Hytech Power, Inc. (“HTP”); and Henry Dean, as Trustee for the
      Sharon Graham Bingham 2007 Trust (“the Trustee”)—and references to “Defendants” in this motion refer to only
24
      those parties. LVB reserves its right to bring a motion to compel against Henry Dean in his individual capacity and
      BGH Holdings, LLC should their productions be deficient.
25
      2
        LVB previously outlined in detail the conduct of Defendants in its First Amended Complaint (ECF No. 82) and
26    prior motions (e.g., ECF 4 at 2-10). In the interests of efficiency, LVB here recites only background and additional
      facts necessary to evaluate this motion.

           LVB-OGDEN MARKETING’S MOTION TO COMPEL – 2                                             CORR CRONIN LLP
                                                                                             1001 Fourth Avenue, Suite 3900
           No. 2:18-CV-00243-TSZ                                                             Seattle, Washington 98154-1051
                                                                                                    Tel (206) 625-8600
              Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 6 of 32




 1   and trusts, and written agreements with the SGB 2007 Trust. (See Exs. 1-11.) Similarly, LVB’s

 2   document requests seek bank statements and wills from the debtors; and for all defendants, seek

 3   documents reflecting transfers to and from the SGB 2007 Trust, Fisher Trusts and other trusts,

 4   communications regarding the SGB 2007 Trust and/or LVB, financial statements, certain

 5   communications with other Defendants; and agreements with the SGB 2007 Trust. (See Exs. 12-

 6   22.)

 7          Defendants largely refused to produce any substantive responses or documents in response

 8   to LVB’s requests. See App’x A.3 Instead, Defendants generally relied on one of the following

 9   responses: they cited to Fed. R. Civ. Proc. 33(d) to indicate that the information is, or may be,

10   already contained somewhere in the documents “produced” in this action (i.e., attached to a filing)

11   or somewhere in the over 400,000 document production made by the Trust, without identifying any

12   information or documents in particular; objected that the discovery was “not relevant nor

13   reasonably calculated to lead to the discovery of admissible evidence” and refused to provide a

14   single answer or document; or invoked a non-existent “statutory privilege preventing execution on

15   assets held in trust.” In addition, Defendants failed to verify their interrogatory responses.

16          On November 19, LVB sent Defendants a letter identifying the deficiencies in their

17   responses, and requesting a meet-and-confer. (Faria Decl. ¶ 3; Ex. 23.) On that call, Henry Dean

18   and BGH Holdings, LLC agreed to produce responsive documents, and the Trustee agreed to

19   provide QuickBooks data to address LVB’s requests. (Id. ¶ 3; Ex. 24.) The Defendants otherwise

20   refused to amend their responses or produce responsive documents. (Id.) This includes the Trustee’s

21   refusal to produce any communications regarding the SGB 2007 Trust that have occurred since his

22   January production in the Discovery Action. (Id.) All Defendants except for the Binghams have

23   provided verifications for their interrogatory responses. The parties are now at an impasse, and

24   LVB is forced again to seek this Court’s intervention to obtain basic discovery.

25

26   3
      Attached as Appendix A is a chart of Defendants’ responses to LVB’s First Set of Interrogatories and First Set of
     Requests for Production.

         LVB-OGDEN MARKETING’S MOTION TO COMPEL – 3                                            CORR CRONIN LLP
                                                                                          1001 Fourth Avenue, Suite 3900
         No. 2:18-CV-00243-TSZ                                                            Seattle, Washington 98154-1051
                                                                                                 Tel (206) 625-8600
              Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 7 of 32




 1   III.    ARGUMENT

 2          Under the Federal Rules, a judgment creditor, like LVB, is entitled to the same scope of

 3   “liberal” discovery provided under Rule 26(b). Fed. R. Civ. Proc. 69(a)(2); Henry v. Rizzolo, No.

 4   2:08-CV-00635-PMP, 2012 WL 13725, at *3 (D. Nev. Jan. 4, 2012). “[T]he presumption should be

 5   in favor of full discovery of any matters arguably related to the judgment creditor’s efforts to trace

 6   the judgment debtor’s assets and otherwise to enforce its judgment.” LVB v. Dean et al., No. 2:17-

 7   cv-00528-TSZ, 2017 WL 2363633, at *1 (W.D. Wash. May 31, 2017) (citation omitted). LVB’s

 8   discovery requests seek information directly related to its efforts to collect the debtors’ assets and

 9   enforce its judgment, as discussed below.

10          The Defendants therefore have a duty to provide complete responses to LVB’s

11   interrogatories, and to produce all non-privileged documents within their possession, custody, or

12   control responsive to LVB’s document requests. Fed. R. Civ. Proc. 33, 34. Even an “evasive” or

13   “incomplete” response, which describes most of Defendants’ responses, is considered a complete

14   failure to respond. Fed. R. Civ. Proc. 37(a)(4). To obtain an order compelling discovery, LVB need

15   only establish that its request satisfies Rule 26(b)’s relevancy requirements, a standard that LVB

16   easily meets, as discussed below. La. Pac. Corp. v. Money Mkt. 1 Inst. Inv. Dealer, 285 F.R.D. 481,

17   485 (N.D. Cal. 2012).

18          A. LVB’s Targeted Discovery Requests Seek Information and Documents That Are
            Highly Relevant to Its Judgment Enforcement Claims.
19
            Each of LVB’s interrogatories and document requests seek discovery relevant to enforce its
20
     judgment under LVB’s two claims in this action: (1) violation of the UFTA; and (2) declarations
21
     that the trust is self-settled and has lost its spendthrift character. As set forth in detail below, LVB’s
22
     discovery seeks financial statements, bank accounts, transfers and agreements among the
23
     Defendants, and communications regarding the same. This Court has already held that these types
24
     of requests, propounded to the Trust in 2017, are relevant to LVB’s judgment enforcement. (ECF
25
     53, No. 2:17-cv-00528-TSZ (“The Court concludes that this information is discoverable under
26
     Federal Rule of Civil Procedure 26(b) and bears on whether the Trust has lost spendthrift character,

        LVB-OGDEN MARKETING’S MOTION TO COMPEL – 4                                     CORR CRONIN LLP
                                                                                  1001 Fourth Avenue, Suite 3900
        No. 2:18-CV-00243-TSZ                                                     Seattle, Washington 98154-1051
                                                                                         Tel (206) 625-8600
              Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 8 of 32




 1   whether self-settled transfers have been executed, . . . and whether any fraudulent transfers should

 2   be unwound.”).) LVB now seeks similar discovery from Defendants in this case, and as to the SGB

 3   2007 Trust, LVB seeks any responsive, non-privileged communications that have occurred since its

 4   production in the related action. This discovery is undisputedly relevant under Rule 26(b), and

 5   Defendants do not dispute that they are in possession of responsive information and documents.

 6          The Binghams and Bingo. LVB propounded the same twelve interrogatories to all five

 7   members of the Bingham family and Bingo Investments (all debtors) requesting that they identify

 8   their bank accounts; transactions where they received or gave money to the SGB 2007 Trust, Fisher

 9   Trusts, other trusts, or PPM; and written agreements with the SGB 2007 Trust. (Exs. 1-6.) For

10   Sharon Bingham, LVB also propounded four interrogatories seeking information about her current

11   personal property. (Ex. 2.) LVB also served requests seeking documents reflecting transfers to and

12   from trusts; communications regarding the SGB 2007 Trust or LVB, and for Bingo, also

13   communications regarding the Binghams and Dean; bank statements and wills from the Binghams;

14   and financial statements for Bingo. (Exs. 12-17.) Such debtor information is undisputedly relevant.

15   Nevertheless, they largely refused to respond, claiming many of the requests sought irrelevant

16   information (including requests seeking information about Sharon Bingham’s current assets); trust

17   information is “privileged”; that because others had produced documents, they were not obligated

18   to; and citing to Rule 33(d) without identifying any specific documents. They also failed to verify

19   their responses.

20          CCRB and SKBB. LVB served CCRB and SKBB, which are shell companies the debtors

21   use to funnel money to the Binghams undetected by creditors, with the same twelve interrogatories

22   and the same document requests as it served on Bingo, described above. The transfers CCRB and

23   SKBB engaged in, and their assets, are all relevant to LVB’s actions. (See ECF 54, Case No. 2:17-

24   cv-00528-TSZ (granting motion to compel discovery from CCRB).) Like the Binghams, however,

25   CCRB and SKBB largely refused to respond, objecting on the same grounds as the Binghams and

26   Bingo. (Exs. 7-8, 18-19)


        LVB-OGDEN MARKETING’S MOTION TO COMPEL – 5                                  CORR CRONIN LLP
                                                                               1001 Fourth Avenue, Suite 3900
        No. 2:18-CV-00243-TSZ                                                  Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
              Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 9 of 32




 1          Park Place Motors (“PPM”). PPM itself is a self-settled and fraudulently transferred asset,

 2   and has admittedly used funds from the Trust to pay for its remodel, which are fraudulent transfers.

 3   LVB propounded interrogatories to PPM requesting that it identify its bank accounts; transactions

 4   with the SGB 2007 Trust, Fisher Trusts, and other trusts; written agreements with the SGB 2007

 5   Trust and the Binghams; and its owners and decision-makers. PPM refused to identify transactions

 6   or agreements with the SGB 2007 Trust, citing Rule 33(d) without identifying any documents,

 7   claiming the Trustee would or has made such production, and flatly refusing to identify any bank

 8   accounts from which it had received money. (Ex. 9.) LVB also served requests seeking documents

 9   regarding transfers to and from the trusts; communications regarding the SGB 2007 Trust, LVB, the

10   Binghams, and Henry Dean; financial statements; assets; and agreements with the SGB 2007 Trust

11   and the Binghams. PPM refused to produce documents concerning the SGB 2007 Trust, claiming

12   other defendants’ productions somehow satisfied its own discovery obligations, or any financial

13   statements, on the grounds that they are irrelevant and confidential. (Ex. 20.)4

14          HyTech Power (“HTP”). Defendant HTP’s stock is a debtor asset, and in addition, it

15   carried out fraudulent transfers with the SGB 2007 Trust that involved self-dealing by the Trustee,

16   who was also an owner and executive to the company. Therefore the nature of HTP’s transactions

17   and of HTP itself, as a debtor asset, is relevant.5 Accordingly, LVB propounded the same twelve

18   interrogatories to HTP as to the Binghams, as well as requests seeking documents reflecting

19   transfers from trusts; financial statements; agreements with the SGB 2007 Trust; and

20   communications regarding LVB, the SGB 2007 Trust, the Binghams, and Henry Dean. HTP

21   refused to provide its responsive documents and answers on the same grounds as PPM, as above.

22   (Exs. 10, 21.)

23

24   4
       On November 29, PPM indicated it may permit LVB access to its emails, but the scope and logistics of such
     access unclear. (Ex. 25.)
25
     5
       HTP also objects to several requests regarding its transactions and communications with the Trust on the grounds
26   that the “loans” to HTP were “paid off.” See App’x A. But HTP’s claimed defenses to LVB’s claims do not bar
     LVB’s right to discovery regarding the nature of those transactions.

         LVB-OGDEN MARKETING’S MOTION TO COMPEL – 6                                           CORR CRONIN LLP
                                                                                         1001 Fourth Avenue, Suite 3900
         No. 2:18-CV-00243-TSZ                                                           Seattle, Washington 98154-1051
                                                                                                Tel (206) 625-8600
             Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 10 of 32




 1          The SGB 2007 Trust. As for the Trustee, the only discovery at issue at this time is LVB’s

 2   document requests seeking communications regarding the Binghams, LVB, and transfers to and

 3   from other trusts, including the Fisher Trusts, and the other Defendants. (Ex. 22.) The Court already

 4   determined that these communications are relevant, and ordered the Trustee to produce them. (ECF

 5   19, 53, No. 2:17-cv-00528-TSZ.) LVB is now seeking any new communications since the Trustee’s

 6   initial January 2018 production. The Trustee refuses to provide this information on the apparent

 7   grounds that some of it will be privileged. (Faria Decl. ¶ 4; Ex. 24.)

 8          Thus, all of the discovery sought by LVB is relevant under Rule 26(b). As noted above,

 9   Defendants vaguely objected to some of this discovery as “not relevant nor reasonably calculated to

10   lead to the discovery of admissible evidence,” but failed to “clarify[y], explain[], and support[] its

11   objection with competent evidence” as required. See La. Pac. Corp., 285 F.R.D. at 485. Nor can

12   they. For example, debtor Sharon Bingham refused to identify her “personal property” on the

13   ground of relevance. But debtor property is central to any judgment enforcement action.

14          Similarly, the Defendants categorically refuse to produce two types of documents on the

15   grounds of relevance: (1) “any and all wills” of the Binghams (Rog. No. 11); and (2) financial

16   statements for the entity Defendants—Bingo, CCRB, SKBB, PPM, and HTP (RFP Nos. 6-9). The

17   Binghams’ wills reflect current debtor assets, as well as beneficial and contingent interests in

18   property, and plainly meet Rule 26(f). As for the entity defendants, LVB seeks basic financial

19   statements, a routine production in litigation. All of the entity defendants are either debtors or

20   constitute debtor property, and they are all participants in the fraudulent transfer scheme at issue.

21   Their assets, income, and cash flows reflected on the requested financial statements constitute

22   records of the very assets LVB is entitled to seize.6

23          In addition, Defendants in some instances make the implausible claim that they have no

24   responsive documents or communications based on their “belief” and some “investigation.” E.g.,

25

26   6
      Further, there is no “burden” to producing these pre-existing documents, and any concerns regarding
     “confidentiality” are moot, as the parties are negotiating a protective order. See RFP Nos. 6-9.

         LVB-OGDEN MARKETING’S MOTION TO COMPEL – 7                                           CORR CRONIN LLP
                                                                                         1001 Fourth Avenue, Suite 3900
         No. 2:18-CV-00243-TSZ                                                           Seattle, Washington 98154-1051
                                                                                                Tel (206) 625-8600
             Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 11 of 32




 1   Ex. 14 at 8. That is insufficient. None of them represented that they undertook a reasonable search

 2   for responsive emails, which likely exist. For example, Chris Bingham claims he has no

 3   communications regarding the SGB 2007 Trust, but the Trust has produced emails to the contrary.

 4          Accordingly, LVB’s discovery satisfies Rule 26(b), and an order compelling complete

 5   discovery responses, including an order that the Defendants should undertake reasonable searches

 6   of email accounts for responsive docs, and the Binghams must verify their responses, is warranted.

 7   Moreover, Defendants cannot meet their burden to prevent such an order, as discussed below.

 8           B. Defendants Have Failed To Comply With Rule 33(d).
 9          The vast majority of Defendants’ interrogatory responses simply cite to Rule 33(d) and state
10   that the requested information exists or might exist somewhere in the over 400,000 documents
11   produced by the Trustee before this action was filed. See App’x A (setting forth relevant
12   interrogatories); e.g., Ex. 3 at 7. In particular, Defendants cite Rule 33(d) in response to
13   Interrogatories seeking bank accounts from which Defendants deposited or received money, and
14   transfers of money to and from trusts and PPM. Their reliance on Rule 33(d) constitutes a complete
15   failure to respond to LVB’s interrogatories, and provides grounds for an order to compel further
16   responses, for at least four reasons. Fed. R. Civ. Proc. 37(a)(3)(B), (a)(4).
17          First, Rule 33(d) is inapplicable to the interrogatories for which Defendants cite it. Rule
18   33(d) may only be relied upon if the interrogatory calls for the “examining, auditing, compiling,
19   abstracting, or summarizing a party’s business records” for which “the burden of deriving or
20   ascertaining the answer will be substantially the same for either party.” Fed. R. Civ. P. 33(d).
21   “Notably, the mere fact that the interrogatory imposes a burden on the responding party is not
22   enough to justify invocation of Rule 33(d). All discovery requests are a burden on the party who
23   must respond thereto. Unless the task of producing or answering is unusual, undue or
24   extraordinary, the general rules requires the entity answering or producing the documents to bear
25   that burden.” Riverfront Landing Phase II Owners’ Assoc. v. Assurance Co. of Am., 2008 WL
26   11344626, at *1 (W.D. Wash. Dec. 16, 2008) (citations omitted) (emphasis added).

        LVB-OGDEN MARKETING’S MOTION TO COMPEL – 8                                    CORR CRONIN LLP
                                                                                 1001 Fourth Avenue, Suite 3900
        No. 2:18-CV-00243-TSZ                                                    Seattle, Washington 98154-1051
                                                                                        Tel (206) 625-8600
              Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 12 of 32




 1          Defendants’ “burden” to identify bank accounts and limited financial transfers is no more

 2   than the ordinary burden in any judgment enforcement action, and does not warrant invoking Rule

 3   33(d). Defendants cannot credibly claim that the burden of listing their bank accounts is so

 4   extraordinary, and equally burdensome to LVB, such that LVB should have to rifle through over

 5   400,000 documents to find records that Defendants likely already have compiled. See id. at *2

 6   (recognizing that it is less burdensome for the responding party to identify specific information

 7   within its own voluminous documents because it at least has a basic knowledge of it); accord

 8   O’Connor v. Boeing North American, Inc., 185 F.R.D. 272, 278 (C.D. Cal. 1999) (recognizing that

 9   it is less burdensome for a party to locate responsive documents within their own documents).

10   Moreover, in many instances, Defendants state only that the information may exist somewhere in

11   those documents or a future production, and would have LVB search through 400,000 documents

12   for nothing. See App’x A; Ex. 5 at 7 (“Responding Party states that she does not believe any

13   [transactions] exist, but if any do, they will be reflected, pursuant to Fed. R. Civ. P. 33(d), in

14   documents to be produced or already produced by Defendant or another Defendant in this litigation

15   or the underlying litigation.”).

16          Second, Rule 33(d) “applies only when the answers to interrogatories may be found in the

17   business records of the responding party.” Campbell v. Washington, 2009 WL 10676376 (W.D.

18   Wash. May 5, 2009) (emphasis added). Defendants seemingly refer to the SGB 2007 Trust’s

19   business records, not their own, and Rule 33(d) is therefore inapplicable. Id.; see also McSwiggin v.

20   Omni Limousine, 2016 WL 1030053, at *7 (D. Nev. March 10, 2016) (plaintiffs’ “invocation of

21   Rule 33(d) is misguided” because they cited to the defendant’s business records, rather than their

22   own); Bite Tech, Inc. v. X2 Biosystems, Inc., 2013 WL 12191342, at *2 (W.D. Wash. May 13,

23   2013) (“[Rule 33(d)] is narrowly interpreted and typically applies only to business records.”).

24          Third, even if the interrogatories did merit a response under Rule 33(d), a party responding

25   under that rule must “specify where in the records the answers [can] be found.” Cambridge Elec.

26   Corp. v. MGA Elec., Inc., 227 F.R.D. 313, 323-23 (C.D. Cal. 2004) (citing Rainbow Pioneer v.


        LVB-OGDEN MARKETING’S MOTION TO COMPEL – 9                                     CORR CRONIN LLP
                                                                                  1001 Fourth Avenue, Suite 3900
        No. 2:18-CV-00243-TSZ                                                     Seattle, Washington 98154-1051
                                                                                         Tel (206) 625-8600
              Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 13 of 32




 1   Hawaii-Nevada Inv. Corp., 711 F.2d 902, 906 (9th Cir. 1983) (holding that to answer an

 2   interrogatory, “a responding party has the duty to specify, by category and location, the records

 3   from which answers to interrogatories can be derived.”)). “[W]hen voluminous documents are

 4   produced under Rule 33(d), they must be accompanied by indices designed to guide the searcher to

 5   the documents responsive to the interrogatories.” O’Connor, 185 F.R.D. at 278.7 None of the

 6   Defendants even attempt to identify the documents they claim contain the answers; instead, they

 7   simply state the answer is located—or may be located—somewhere in a vague population of

 8   documents produced by an unidentified “Defendant” in this or other proceedings—a population that

 9   exceeds 400,000 documents.

10          Fourth, the answers to most of LVB’s interrogatories plainly cannot be derived from the

11   Trustee’s production. The Trustee represented to the Court under oath that this production

12   contained only documents collected from two custodians⸺Henry Dean and Cicilia Elali. It is not,

13   and does not purport to be, a source of complete answers to each of LVB’s interrogatories, and

14   certainly not those directed to Defendants aside from the Trustee himself.

15          Thus, the Court should order Defendants to provide amended, complete responses to the

16   interrogatories for which they cited to Rule 33(d). See App’x A.

17           C. Defendants’ Claimed “Statutory Privilege” Does Not Exist, and Certainly Does
             Not Provide Immunity From Discovery.
18
            Defendants also refused to produce documents and answer interrogatories regarding the
19
     Fisher Trusts and other trusts on the claimed basis that “[w]hether such information need be
20
     produced is a subject which is currently before the court; this information is protected by a statutory
21
     privilege preventing execution on assets held in trust.” See App’x A; e.g., Ex. 2 at 5-6. No such
22
     “statutory privilege” against discovery exists, even for claimed spendthrift trusts. Indeed, the
23

24
     7
       See also Wilson v. Washington, 2017 WL 518615, at *2 (W.D. Wash. Feb 8, 2017) (defendants’ response was
25   deficient under both Rules 33 and 34 because (1) they do not include “any explanation on which document are
     responsive to corresponding interrogatories or requests for production”; nor (2) “provide any mechanism, such as a
26   table of content or summarization, whereby Plaintiff’s counsel could locate and identify responsive documents as
     effectively as the Defendants.”).

         LVB-OGDEN MARKETING’S MOTION TO COMPEL – 10                                           CORR CRONIN LLP
                                                                                          1001 Fourth Avenue, Suite 3900
         No. 2:18-CV-00243-TSZ                                                            Seattle, Washington 98154-1051
                                                                                                 Tel (206) 625-8600
              Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 14 of 32




 1   Trustee already attempted to evade LVB’s discovery requests in the Discovery Action by arguing

 2   that the SGB 2007 Trust was protected from discovery by a statutory trust “privilege,” as

 3   Defendants do here, citing RCW 6.32.250. (ECF 2-1 at 27, Case No. 2:17-cv-00528-TSZ.) To be

 4   clear, trusts are not immune from discovery, and nothing in Washington law so holds. The cited

 5   statute merely outlines when certain property is exempt from execution, and does nothing to

 6   prevent discovery of trusts. See RCW 6.32.250. Indeed, this Court plainly rejected this argument

 7   when it ordered the Trustee multiple times to produce the requested documents. (E.g., ECF 19, 53,

 8   Case No. 2:17-cv-00528-TSZ.) Moreover, to the extent Defendants’ claim that discoverability of

 9   the Fisher Trusts “is currently before the Court” is meant to refer to Case No. 2:18-cv-00786, the

10   only issue before the Court there was whether the Trustee Bank of the West’s answer was complete,

11   and the Court has since found it was not. (ECF 40, Case No. 2:18-cv-00786-TSZ.) Moreover, the

12   Court saw fit to order the Trustee of the Fisher Trusts to disclose “a list of any other assets that were

13   distributed from the Fisher Trust accounts since the date of the writ of garnishment was served.”

14   (Id.) LVB seeks the same type of discovery regarding the Fisher Trusts, as well as other trusts, and

15   Defendants cannot credibly contend they are immunized from this discovery.
           D. The Trustee Is Obligated to Produce Non-Privileged, Responsive Communications
16         That Occurred After His January 2018 Production.
17          This Court has already ordered the SGB 2007 Trust to produce a wide variety of documents,
18   including the Trustee’s e-mail, because those documents were relevant to the very arguments LVB
19   brings in this action, including the Trust’s self-settled assets, fraudulent transfers, and spendthrift
20   nature (or lack thereof). (ECF 19, 53, Case No. 2:17-cv-00528.) In January 2018, before this action
21   was filed, the Trustee completed the ordered production, including communications from Henry
22   Dean and Cicilia Elali concerning the SGB 2007 Trust. As a judgment creditor, LVB is entitled to
23   discover the fraudulent transactions, self-settled assets, and abuse of the trust since that time, and
24   therefore has propounded discovery seeking the communications that have occurred since that
25   production. The Trustee refuses to make such production because he claims such emails are
26   privileged. But not every responsive email can be privileged. Indeed, Mr. Dean has continued to

        LVB-OGDEN MARKETING’S MOTION TO COMPEL – 11                                    CORR CRONIN LLP
                                                                                  1001 Fourth Avenue, Suite 3900
        No. 2:18-CV-00243-TSZ                                                     Seattle, Washington 98154-1051
                                                                                         Tel (206) 625-8600
             Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 15 of 32




 1   operate as the Trustee of the SGB 2007 Trust, and LVB is entitled to the emails he sent in that

 2   capacity since January to supplement what was previously produced.

 3           E. Defendants Cannot Avoid Their Obligations To Produce Relevant, Responsive
 4           Documents By Vaguely Claiming that Others Produced Those Documents.
            Many of Defendants’ responses to LVB’s requests for production rest on the false premise
 5
     that the fact the Trustee has produced documents in response to a subpoena in a related action
 6
     somehow relieves all other defendants of the obligation to search for and provide responsive
 7
     documents from their records. See App’x A. But each Defendant has an obligation to search for and
 8
     produce non-privileged, responsive documents in its possession. As noted above, the Trustee
 9
     represented to the Court that he searched only for documents from two custodians: Henry Dean and
10
     Cicilia Elali. Supra at 10. The other Defendants apparently have not bothered to search for, and
11
     refuse to produce, any responsive documents and communications from their records. Without
12
     having done a search of their responsive documents and e-mails it is impossible for them to certify
13
     that the Trustee has all responsive documents. And that is certainly true for Defendants like HTP
14
     and PPM, who cannot credibly contend that the Trustee somehow manages all of the responsive e-
15
     mails for their directors, executives, and employees and other documents. Furthermore, HTP and
16
     PPM likely have internal communications and records regarding the SGB 2007 Trust, the
17
     Binghams, and LVB that were not shared with Henry Dean or Cicilia Elali. Similarly, the Binghams
18
     likely have responsive communications not shared with them. Defendants also cited this response
19
     for documents pertaining to the Fisher Trusts, but neither Henry Dean nor Cicilia Elali is a Trustee
20
     of those trusts, nor did the subpoena to which the Trustee responded include requests seeking
21
     documents for those trusts. Nor does it seem credible that the Trustee maintains a complete set of
22
     all bank statements for each of the debtors since LVB’s judgment was entered. LVB is entitled to
23
     responsive documents in Defendants’ own possession, custody, or control.
24
     IV.    CONCLUSION
25
            For the foregoing reasons, LVB’s motion to compel should be granted.
26


        LVB-OGDEN MARKETING’S MOTION TO COMPEL – 12                                CORR CRONIN LLP
                                                                              1001 Fourth Avenue, Suite 3900
        No. 2:18-CV-00243-TSZ                                                 Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
           Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 16 of 32




 1   DATED: November 29, 2018
                                               s/ William R. Squires III
 2                                             William R. Squires III, WSBA No. 4976
                                               CORR CRONIN LLP
 3                                             1001 Fourth Avenue, Suite 3900
                                               Seattle, Washington 98154-1051
 4                                             Telephone: (206) 625-8600 Fax: (206) 625-0900
                                               E-mail: rsquires@corrcronin.com
 5
                                               Jeffrey L. Willian (admitted pro hac vice)
 6                                             KIRKLAND & ELLIS LLP
                                               300 North LaSalle
 7                                             Chicago, IL 60654
                                               Telephone: (312) 862-2257
 8                                             Email: jwillian@kirkland.com
 9                                             Tammy A. Tsoumas (admitted pro hac vice)
                                               Jonathan J. Faria (admitted pro hac vice)
10                                             Heather F. Canner (admitted pro hac vice)
                                               KIRKLAND & ELLIS LLP
11                                             333 S. Hope Street
                                               Los Angeles, CA 90071
12                                             Telephone: (213) 680-8151
                                               Email: tammy.tsoumas@kirkland.com
13                                                      jonathan.faria@kirkland.com
                                                        heather.canner@kirkland.com
14
                                               Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26


      LVB-OGDEN MARKETING’S MOTION TO COMPEL – 13                             CORR CRONIN LLP
                                                                         1001 Fourth Avenue, Suite 3900
      No. 2:18-CV-00243-TSZ                                              Seattle, Washington 98154-1051
                                                                                Tel (206) 625-8600
                                  Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 17 of 32



                                             APPENDIX A: RELEVANT DISCOVERY RESPONSES1,2

                                                                     Part I: The Binghams

                                                                          Interrogatories3

                                                                  Cherish, Chris, and
                                                                                                    David Bingham                      Sharon Bingham
     No.                   Interrogatory                            Kelly Bingham
                                                                                                        (Ex. 1)                             (Ex. 2)
                                                                      (Exs. 3-5)
     1       Identify each bank account from
             which you have received money                   Irrelevant as to time            Irrelevant as to time            Irrelevant as to time
             between September 29, 2010 and the
             present, including the bank, address,           FRCP 33(d)4                      FRCP 33(d)                       FRCP 33(d)
             account number, and name on the
             account.
     2       Identify each transaction in which              Irrelevant as to time            Irrelevant as to time            Irrelevant as to time
             you received money from the Sharon
             Graham Bingham 2007 Trust,                      FRCP 33(d)                       FRCP 33(d)                       FRCP 33(d)
             including the date and amount.
     3       Identify each transaction in which              Irrelevant                       Irrelevant                       Irrelevant
             you received money from the O.D.
             Fisher Trust, including the date and            Statutory Privilege              Statutory Privilege              Statutory Privilege
             amount.

1
  Black shaded cells indicate that party was not served with that discovery request. Gray shaded cells indicate the party was served with such a request, but the
party’s response is not currently at issue. Other responses not at issue are omitted entirely.

2
  With respect to the Trustee, at this time, LVB is only seeking an order that the Trustee must produce non-privileged, responsive communications occurring
since his January 2018 production, which he refuses to produce on the sole ground that such communications are privileged. LVB does not include the Trustee’s
discovery responses in this Appendix.

3
    Refer to Exhibits 1 to 5 to the Declaration of Jonathan Faria for complete responses.
4
  The full sentence for citations to Rule 33(d) for the Binghams is: “Responding Party responds pursuant to Fed. R. Civ. P. 33(d) by production of records and by
reference to records already produced in this matter or in supplemental proceedings in the underlying action.”


Appendix A
No. 2:18-CV-00243-TSZ
                               Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 18 of 32



                                                         Cherish, Chris, and
                                                                                      David Bingham               Sharon Bingham
   No.                   Interrogatory                     Kelly Bingham
                                                                                          (Ex. 1)                      (Ex. 2)
                                                             (Exs. 3-5)
   4         Identify each transaction in which       Irrelevant                 Irrelevant                 Irrelevant
             you received money from the Nellie
             Hughes Fisher Trust, including the       Statutory Privilege        Statutory Privilege        Statutory Privilege
             date and amount.
   5         Identify each transaction in which
             you received money from any trusts
             aside from the Sharon Graham             Irrelevant                 Irrelevant                 Irrelevant
             Bingham 2007 Trust, the O.D. Fisher
             Trust, and the Nellie Hughes Fisher      Statutory Privilege        Statutory Privilege        Statutory Privilege
             Trust, including the name of the trust
             and beneficiary, and date and amount
             of the transaction.
   6         Identify each transaction in which       Irrelevant as to time      Irrelevant as to time      Irrelevant as to time
             you received money from Park Place
             Motors, including the date and           FRCP 33(d), if any exist   FRCP 33(d)                 FRCP 33(d)
             amount.
   7         Identify each transaction in which                                  Irrelevant as to time      Irrelevant as to time
                                                      Irrelevant as to time
             you provided money to the Sharon
             Graham Bingham 2007 Trust,                                          FRCP 33(d)                 FRCP 33(d)
                                                      FRCP 33(d), if any exist
             including the date and amount.
   8                                                  Irrelevant                 Irrelevant                 Irrelevant
             Identify each transaction in which
             you provided money to the O.D.           Statutory Privilege        Statutory Privilege        Statutory Privilege
             Fisher Trust, including the date and
             amount.                                  FRCP 33(d), if any exist   FRCP 33(d), if any exist   FRCP 33(d), if any exist

   9         Identify each transaction in which                                  Irrelevant                 Irrelevant
                                                      Irrelevant
             you provided money to the Nellie
                                                                                 Statutory Privilege        Statutory Privilege
             Hughes Fisher Trust, including the       Statutory Privilege
             date and amount.                                                    FRCP 33(d), if any exist   FRCP 33(d), if any exist
                                                                        2
Appendix A
No. 2:18-CV-00243-TSZ
                              Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 19 of 32



                                                         Cherish, Chris, and
                                                                                      David Bingham            Sharon Bingham
   No.                   Interrogatory                     Kelly Bingham
                                                                                          (Ex. 1)                   (Ex. 2)
                                                             (Exs. 3-5)
                                                      FRCP 33(d), if any exist

   10        Identify each transaction in which                                  Irrelevant              Irrelevant
             you provided money to any trusts
             aside from the Sharon Graham             Irrelevant                 Statutory Privilege     Statutory Privilege
             Bingham 2007 Trust, O.D. Fisher
                                                      Statutory Privilege
             Trust, and Nellie Hughes Fisher
             Trust, including trust name and          FRCP 33(d), if any exist
             beneficiary, and the date and amount
             of the transaction.
   11                                                 Irrelevant                 Irrelevant as to time   Irrelevant as to time
             Identify each transaction in which
             you provided money to Park Place         FRCP 33(d), if any exist   FRCP 33(d)              FRCP 33(d)
             Motors, including the date and
             amount.                                  Kelly also asserts
                                                      Statutory Privilege
   12        Identify all written agreements          Irrelevant as to time      Irrelevant as to time   Irrelevant as to time
             between you and the Sharon Graham
             Bingham 2007 Trust.                      FRCP 33(d)                 FRCP 33(d)              FRCP 33(d)

   14        Identify each item of personal                                                              Irrelevant
             property for which you have
             possession, custody, or control valued
             at over $500.
   16        Identify each item of marital property                                                      Irrelevant
             for which you have possession,
             custody or control valued at over
             $500.



                                                                        3
Appendix A
No. 2:18-CV-00243-TSZ
                                       Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 20 of 32



                                                                           Part I: The Binghams

                                                                         Requests for Production5

                                                    Cherish Bingham            Kelly Bingham          Chris Bingham            David Bingham           Sharon Bingham
No.            Request for Production
                                                        (Ex. 15)                  (Ex. 16)               (Ex. 14)                 (Ex. 12)                 (Ex. 13)
1         All bank statements for each
                                                   Defendants have           Defendants have     Defendants have              Defendants have Defendants have
          bank account from which you
          have received money between              produced in this          produced in this or produced in this or          produced in this   produced in this or
          September 29, 2010 and the               or another action.6       another action.     another action.              or another action. another action.
          present.
2         All bank statements for each
          bank account into which you              Defendants have           Defendants have     Defendants have              Defendants have Defendants have
          have deposited, wired or                 produced in this          produced in this or produced in this or          produced in this   produced in this or
          otherwise transferred money              or another action.        another action.     another action.              or another action. another action.
          between September 29, 2010 and
          the present.
3         All documents reflecting
                                                   Defendants have           Defendants have     Defendants have              Defendants have Defendants have
          transfers of money to you from
          the Sharon Graham Bingham
                                                   produced in this          produced in this or produced in this or          produced in this   produced in this or
          2007 Trust between September             or another action.        another action.     another action.              or another action. another action.
          29, 2010 and the present.
4         All documents reflecting                 Irrelevant                                                                 Irrelevant
          transfers of money to you from                                     Irrelevant             Irrelevant                                        Irrelevant
          the O.D. Fisher Trust between            Statutory                                                                  Statutory
                                                                             Statutory Privilege Statutory Privilege                                  Statutory Privilege
          September 29, 2010 and the               Privilege                                                                  Privilege
          present.
5         All documents reflecting                 Irrelevant                Irrelevant             Irrelevant                Irrelevant              Irrelevant
          transfers of money to you from

      5
          Refer to Exhibits 12 to 16 to the Declaration of Jonathan Faria for complete responses.
      6
        The full sentence is the following, or something similar: “Responding Party or other defendants have already produced all reasonably identifiable, responsive
      documents in discovery in this litigation or in the underlying action.”

                                                                                        4
      Appendix A
      No. 2:18-CV-00243-TSZ
                                Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 21 of 32



                                          Cherish Bingham      Kelly Bingham       Chris Bingham        David Bingham      Sharon Bingham
No.           Request for Production
                                              (Ex. 15)            (Ex. 16)            (Ex. 14)             (Ex. 12)            (Ex. 13)
        the Nellie Hughes Fisher Trust    Statutory          Statutory Privilege Statutory Privilege   Statutory          Statutory Privilege
        between September 29, 2010 and    Privilege                                                    Privilege
        the present.
6       All documents reflecting
                                          Claim no           Claim no
        transfers of money from you to
                                          documents exist,   documents exist,    Irrelevant            Defendants have Defendants have
        the Sharon Graham Bingham
        2007 Trust, O.D. Fisher Trust,
                                          but did not        but did not                               produced in this   produced in this or
                                          represent she      represent she       Statutory Privilege   or another action. another action.
        and Nellie Hughes Fisher Trust,
        between September 29, 2010 and    searched emails    searched emails
        the present.
7       All documents reflecting          Claim no           Claim no
                                          documents exist,   documents exist,    Defendants have       Defendants have Defendants have
        transfers of money from you to
        the Sharon Graham Bingham         but did not        but did not         produced in this or   produced in this   produced in this or
        2007 Trust between September                                             another action.       or another action. another action.
                                          represent she      represent she
        29, 2010 and the present.         searched emails    searched emails
8                                                                                                                         Irrelevant
                                          Claim no           Claim no
        All documents reflecting                                                 Claim no              Irrelevant
                                          documents exist,   documents exist,                                             Statutory Privilege
        transfers of money from you to                                           documents exist,
                                          but did not        but did not
        the O.D. Fisher Trust between                                            but did not           Statutory
                                          represent she      represent she                                                Defendants have
        September 29, 2010 and the                                               represent he          Privilege
                                          searched emails    searched emails                                              produced in this or
        present.                                                                 searched emails                          another action.

9                                                                                                                         Irrelevant
                                          Claim no           Claim no
        All documents reflecting                                                 Claim no              Irrelevant
                                          documents exist,   documents exist,                                             Statutory Privilege
        transfers of money from you to                                           documents exist,
                                          but did not        but did not
        the Nellie Hughes Fisher Trust                                           but did not           Statutory
                                          represent she      represent she                                                Defendants have
        between September 29, 2010 and                                           represent he          Privilege
                                          searched emails    searched emails                                              produced in this or
        the present.                                                             searched emails                          another action.



                                                                      5
      Appendix A
      No. 2:18-CV-00243-TSZ
                                 Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 22 of 32



                                             Cherish Bingham      Kelly Bingham      Chris Bingham     David Bingham     Sharon Bingham
No.           Request for Production
                                                 (Ex. 15)            (Ex. 16)           (Ex. 14)          (Ex. 12)           (Ex. 13)
10      All documents reflecting             Claim no           Claim no           Claim no           Irrelevant         Irrelevant
        transfers of money from you to       documents exist,   documents exist,   documents exist,
        any trusts aside from the Sharon     but did not        but did not        but did not        Statutory          Statutory Privilege
        Graham Bingham 2007 Trust,           represent she      represent she      represent he       Privilege
        O.D. Fisher Trust, and Nellie        searched emails    searched emails    searched emails
        Hughes Fisher Trust, between
        September 29, 2010 and the
        present.
11      Any and all of your current wills.
                                             Irrelevant         Irrelevant         Irrelevant         Irrelevant         Irrelevant
12                                           Claim no                              Claim no
        Your communications regarding        documents exist,                      documents exist,
        the Sharon Graham Bingham            but did not                           but did not
        2007 Trust.                          represent she                         represent he
                                             searched emails                       searched emails
13                                           Claim no                              Claim no
        Your communications regarding
                                             documents exist,                      documents exist,
        any transaction between you and
                                             but did not                           but did not
        the Sharon Graham Bingham
        2007 Trust.
                                             represent she                         represent he
                                             searched emails                       searched emails
14                                           Claim no           Claim no           Claim no           Claim no           Claim no
                                             documents exist,   documents exist,   documents exist,   documents exist,   documents exist,
        Your communications regarding
                                             but did not        but did not        but did not        but did not        but did not
        Plaintiff.
                                             represent she      represent she      represent he       represent he       represent she
                                             searched emails    searched emails    searched emails    searched emails    searched emails




                                                                         6
      Appendix A
      No. 2:18-CV-00243-TSZ
                                      Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 23 of 32



         Part II: Bingo Investments, LLC (“Bingo”), CCRB Enterprises, LLC (“CCRB”), and SKBB Enterprises, LLC (“SKBB”)

                                                                             Interrogatories7

                                                                          Bingo                              CCRB                       SKBB
No.                      Interrogatory
                                                                          (Ex. 6)                            (Ex. 7)                    (Ex. 8)
1        Identify each bank account from which
         you have received money between                    Irrelevant as to time               Irrelevant as to time      Irrelevant as to time
         September 29, 2010 and the present,
                                                            FRCP 33(d)                          FRCP 33(d)                 FRCP 33(d)
         including the bank, address, account
         number, and name on the account.
2        Identify each transaction in which you                                                 Irrelevant as to time      Irrelevant as to time
         received money from the Sharon                     FRCP 33(d)
         Graham Bingham 2007 Trust,                                                             FRCP 33(d)                 FRCP 33(d)
         including the date and amount.
3        Identify each transaction in which you             Irrelevant                          Irrelevant                 Irrelevant
         received money from the O.D. Fisher
                                                            Statutory Privilege                 Statutory Privilege        Statutory Privilege
         Trust, including the date and amount.
4        Identify each transaction in which you             Irrelevant                          Irrelevant                 Irrelevant
         received money from the Nellie
         Hughes Fisher Trust, including the date            Statutory Privilege                 Statutory Privilege        Statutory Privilege
         and amount.
5        Identify each transaction in which you             Irrelevant
         received money from any trusts aside                                                   Irrelevant                 Irrelevant
         from the Sharon Graham Bingham                     Statutory Privilege
         2007 Trust, the O.D. Fisher Trust, and                                                 Statutory Privilege        Statutory Privilege
         the Nellie Hughes Fisher Trust,                    Claim no documents exist,
         including the name of the trust and                but did not represent it            FRCP 33(d), if any exist   FRCP 33(d), if any exist
         beneficiary, and date and amount of the            searched emails
         transaction.

    7
        Refer to Exhibits 6 to 8 to the Declaration of Jonathan Faria for complete responses.

                                                                                      7
    Appendix A
    No. 2:18-CV-00243-TSZ
                                   Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 24 of 32



                                                                Bingo                      CCRB                       SKBB
No.                      Interrogatory
                                                                (Ex. 6)                    (Ex. 7)                    (Ex. 8)
6       Identify each transaction in which you     Irrelevant                 Irrelevant as to time      Irrelevant as to time
        received money from Park Place
                                                   FRCP 33(d), if any exist   FRCP 33(d), if any exist   FRCP 33(d), if any exist
        Motors, including the date and amount.
7       Identify each transaction in which you FRCP 33(d)                     Irrelevant as to time      Irrelevant as to time
        provided money to the Sharon Graham
        Bingham 2007 Trust, including the date                                FRCP 33(d), if any exist   FRCP 33(d), if any exist
        and amount.
8                                              Irrelevant                     Irrelevant                 Irrelevant
        Identify each transaction in which you
                                               Statutory Privilege            Statutory Privilege        Statutory Privilege
        provided money to the O.D. Fisher
        Trust, including the date and amount.                                 FRCP 33(d), if any exist   FRCP 33(d), if any exist

9                                                  Irrelevant                 Irrelevant                 Irrelevant
        Identify each transaction in which you
        provided money to the Nellie Hughes        Statutory Privilege        Statutory Privilege        Statutory Privilege
        Fisher Trust, including the date and
        amount.                                                               FRCP 33(d), if any exist   FRCP 33(d), if any exist

10      Identify each transaction in which you     Irrelevant
        provided money to any trusts aside                                    Irrelevant                 Irrelevant
        from the Sharon Graham Bingham             Statutory Privilege
                                                                              Statutory Privilege        Statutory Privilege
        2007 Trust, O.D. Fisher Trust, and
        Nellie Hughes Fisher Trust, including                                 FRCP 33(d), if any exist   FRCP 33(d), if any exist
        trust name and beneficiary, and the date
        and amount of the transaction.
11      Identify each transaction in which you     Irrelevant                 Irrelevant as to time      Irrelevant as to time
        provided money to Park Place Motors,
        including the date and amount.             FRCP 33(d), if any exist   FRCP 33(d), if any exist   FRCP 33(d), if any exist



                                                                          8
     Appendix A
     No. 2:18-CV-00243-TSZ
                                   Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 25 of 32



                                                          Bingo                       CCRB                    SKBB
No.                      Interrogatory
                                                          (Ex. 6)                     (Ex. 7)                 (Ex. 8)
12      Identify all written agreements between                           Irrelevant as to time   Irrelevant as to time
        you and the Sharon Graham Bingham       FRCP 33(d)
        2007 Trust.                                                       FRCP 33(d)              FRCP 33(d)




                                                                    9
     Appendix A
     No. 2:18-CV-00243-TSZ
                                 Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 26 of 32



                                                             Part II: Bingo, CCRB, and SKBB

                                                                   Requests for Production8

                                                                   Bingo                                CCRB                    SKBB
    No.         Request for Production
                                                                  (Ex. 17)                             (Ex. 18)                (Ex. 19)
    2     All documents reflecting transfers        Irrelevant                            Irrelevant              Irrelevant
          of money to you from the O.D.
          Fisher Trust between September            Statutory Privilege                   Statutory Privilege     Statutory Privilege
          29, 2010 and the present.
    3     All documents reflecting transfers
          of money to you from the Nellie           Irrelevant                            Irrelevant              Irrelevant
          Hughes Fisher Trust between
                                                    Statutory Privilege                   Statutory Privilege     Statutory Privilege
          September 29, 2010 and the
          present.
    4     All documents reflecting transfers
          of money from you to any trusts
          aside from the Sharon Graham              Irrelevant                            Irrelevant              Irrelevant
          Bingham 2007 Trust, O.D. Fisher
                                                    Statutory Privilege                   Statutory Privilege     Statutory Privilege
          Trust, and Nellie Hughes Fisher
          Trust, between September 29,
          2010 and the present.
    6     All of your income statements for         Irrelevant                            Irrelevant              Irrelevant
          the years 2010 through the
          present.
    7     All of your balance sheets for the
                                                     Irrelevant
          years 2010 through the present.
    8     All of your audited financial
          statements for the years 2010             Irrelevant
          through the present.



8
    Refer to Exhibits 17 to 19 to the Declaration of Jonathan Faria for complete responses.

                                                                                 10
Appendix A
No. 2:18-CV-00243-TSZ
                           Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 27 of 32



                                                        Bingo                      CCRB                          SKBB
 No.          Request for Production
                                                       (Ex. 17)                   (Ex. 18)                      (Ex. 19)
 9      All of your unaudited financial
        statements for the years 2010     Irrelevant
        through the present.
 10     All agreements between you and
        the Sharon Graham Bingham         Boilerplate objections
        2007 Trust.
 11     Your communications regarding                                   Trustee produced in another   Trustee produced in another
        the Sharon Graham Bingham                                       action, if any                action, if any
        2007 Trust.
 12     Your communications regarding                                   Trustee produced in another   Trustee produced in another
        the Bingham family.                                             action, if any                action, if any
 13     Your communications regarding                                   Trustee produced in another   Trustee produced in another
        Henry Dean.                                                     action, if any                action, if any
 14                                                                     Trustee produced in another   Trustee produced in another
        Your communications regarding
        Plaintiff.                                                      action, if any                action, if any

 15     Your communications regarding                                   Trustee produced in another   Trustee produced in another
        any transaction between you and                                 action, if any                action, if any
        the Sharon Graham Bingham
        2007 Trust.




                                                                   11
Appendix A
No. 2:18-CV-00243-TSZ
                                 Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 28 of 32



                                                    Part III: HyTech Power and Park Place Motors

                                                                        Interrogatories9

                                                                 HyTech Power                                    Park Place Motors
                 Interrogatory             No.                                                No.
                                                                    (Ex. 10)                                           (Ex. 9)
        Identify each bank                 1                                                  1
        account from which you
                                                                                                    Overly broad, vague, ambiguous,
        have received money                       Overly broad, vague, ambiguous,
                                                                                                    redundant, irrelevant, unduly burdensome,
        between September 29,                     unintelligble, unduly burdensome, and
                                                                                                    and disproportionate. Not calculated to lead
        2010 and the present,                     disproportionate.
        including the bank,                                                                         to discovery of admissible evidence.
        address, account number,
        and name on the account.
        Identify each transaction          2                                                  2
        in which you received                     Trustee has already produced                      Trustee will produce or has already
        money from the Sharon                     documents                                         produced documents
        Graham Bingham 2007
                                                  Rule 33(d)                                        Rule 33(d)
        Trust, including the date
        and amount.
        Identify each transaction          7      Trustee has already produced
        in which you provided                     documents
        money to the Sharon
        Graham Bingham 2007                       Rule 33(d)
        Trust, including the date
        and amount.
        Identify all written               12     Trustee has already produced                10    Trustee has already produced documents
        agreements between you                    documents
        and the Sharon Graham                                                                       Rule 33(d)
        Bingham 2007 Trust.                       Rule 33(d)


9
    Refer to Exhibits 9 and 10 to the Declaration of Jonathan Faria for complete responses.

                                                                                 12
Appendix A
No. 2:18-CV-00243-TSZ
                                 Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 29 of 32



                                                    Part III: HyTech Power and Park Place Motors

                                                                  Requests for Production10

                                                                         HyTech Power                                          Park Place Motors
               Request for Production               No.                                                     No.
                                                                            (Ex. 21)                                                (Ex. 20)
       All documents reflecting transfers           1                                                       1
       of money to you from the Sharon                     Trustee already produced documents
       Graham Bingham 2007 Trust                                                                                  Trustee has or will produce documents
       between September 29, 2010 and                      Argues merits of defenses11
       the present.

       All documents reflecting the                 5                                                       5
       purpose of the transactions                         Incorporates objections to those                       Incorporates objections to those
       identified in response to                           Interrogatories (see above)                            Interrogatories (see above)
       Interrogatories Nos. 2-11.

       All of your income statements for            6                                                       6
                                                           Irrelevant and disproportionate                        Irrelevant and disproportionate
       the years 2010 through the present.

       All of your balance sheets for the           7      Irrelevant and disproportionate                  7     Irrelevant and disproportionate
       years 2010 through the present.

       All of your audited financial                8      Irrelevant and disproportionate                  8     Irrelevant and disproportionate
       statements for the years 2010
       through the present.




10
     Refer to Exhibits 20 and 21 to the Declaration of Jonathan Faria for complete responses.
11
   Specifically, HTP states: “First HTP has repaid all sums it borrowed and owed to the Trust. Secondly the Trust is not a debtor to Plaintiff. Thirdly, Plaintiff
already has all this information from the Trust.”

                                                                                 13
Appendix A
No. 2:18-CV-00243-TSZ
                            Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 30 of 32



                                                           HyTech Power                              Park Place Motors
             Request for Production       No.                                        No.
                                                              (Ex. 21)                                    (Ex. 20)
      All of your unaudited financial     9     Irrelevant and disproportionate      9     Irrelevant and disproportionate
      statements for the years 2010
      through the present.

      All agreements between you and the 10                                          10
                                                Trustee has produced responsive            Trustee will produce responsive
      Sharon Graham Bingham 2007
                                                documents                                  documents
      Trust.

      Your communications regarding the   11    Trustee already produced documents   11
      Sharon Graham Bingham 2007                                                           Trustee already produced documents
      Trust.                                    Argues merits of defenses

      Your communications regarding                                                  13
                                                                                           Trustee already produced documents
      Henry Dean.

                                          13    Trustee already produced documents   14
      Your communications regarding
      Plaintiff.
                                                Argues merits of defenses

      Your communications regarding       14                                         15
                                                Trustee already produced documents
      any transaction between you and the
                                                                                           Trustee already produced documents
      Sharon Graham Bingham 2007
                                                Argues merits of defenses
      Trust.

      All documents reflecting your                                                  16    Only agreed to provide for time period
      inventory for the years 2010                                                         when shared were transferred to Trust
      through the present.

      Documents sufficient to show                                                   17    Only agreed to provide for time period
      your assets for the years 2010                                                       when shared were transferred to Trust
      through the present.


                                                                  14
Appendix A
No. 2:18-CV-00243-TSZ
                            Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 31 of 32



                                                      HyTech Power                          Park Place Motors
             Request for Production         No.                             No.
                                                         (Ex. 21)                                (Ex. 20)
      Documents sufficient to show                                          18    Only agreed to provide for time period
      your liabilities for the years 2010                                         when shared were transferred to Trust
      through the present.

      All written agreements identified                                     19    Documents have been or will be
      in response to Interrogatories Nos.                                         produced
      10-13, 17.




                                                           15
Appendix A
No. 2:18-CV-00243-TSZ
          Case 2:18-cv-00243-TSZ Document 178 Filed 11/29/18 Page 32 of 32




 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on November 29, 2018, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4   to the following:

 5   Emanuel Jacobowitz
     R. Bruce Johnston
 6   Nathan J. Arnold
     JOHNSTON JACOBOWITZ & ARNOLD, PC
 7   2701 First Avenue, Suite 200
     Seattle, WA 98121
 8   Telephone: (206) 866-3230
     Email: manny@jjalaw.com
 9           bruce@rbrucejohnston.com
             Nathan@jjalaw.com
10   Attorneys for Defendants David S. Bingham, Sharon Bingham, Christopher Bingham, Cherish
     Bingham, Kelly Bingham, Bingo Investments, LLC, SKBB Enterprises, LLC, and CCRB
11   Enterprises, LLC
12   Scott B. Henrie
     Manish Borde
13   WILLIAMS KASTNER & GIBBS PLLC
     601 Union Street, Suite 4100
14   Seattle, Washington 98101-2380
     Telephone: (206) 628-6600
15   Email: shenrie@williamskastner.com
             mborde@williamskastner.com
16   Attorneys for Defendant Park Place Motors, Ltd. and Henry Dean as Trustee for the Sharon
     Graham Bingham 2007 Trust
17
     Dennis J. McGlothin
18   Robert J. Cadranell, II
     WESTERN WASHINGTON LAW GROUP PLLC
19   7500 212th St. S.W., Suite 270
     Edmonds, WA 98026
20   Phone: 425-428-7296
     Email: dennis@westwalaw.com
21          robert@westwalaw.com
     Attorneys for Defendants Henry Dean in his individual capacity, and BGH Holdings, LLC
22
                                                s/ William R. Squires III
23                                              William R. Squires III, WSBA No. 4976
                                                Attorney for Plaintiff
24                                              CORR CRONIN LLP
                                                1001 Fourth Avenue, Suite 3900
25                                              Seattle, Washington 98154-1051
                                                Telephone: (206) 625-8600
26                                              Fax: (206) 625-0900
                                                e-mail: rsquires@corrcronin.co

     CERTIFICATE OF SERVICE                                                    CORR CRONIN LLP
                                                                          1001 Fourth Avenue, Suite 3900
     No. 2:18-CV-00243-TSZ                                                Seattle, Washington 98154-1051
                                                                                 Tel (206) 625-8600
